Citation Nr: 1516831	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a December 1997 rating decision which denied a claim for service connection for a back disability may be revised on the basis of clear and unmistakable error (CUE).

2.  Whether a December 1997 rating decision which denied a claim for service connection for feet and ankles swelling and bleeding may be revised on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from September 1980 to September 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the appellant's claims that a December 1997 rating decision, which denied claims for service connection for a back disability, and for feet and ankles swelling and bleeding, may be revised on the basis of clear and unmistakable error (CUE).

In a statement, received in October 2011, the Veteran asserted that attached private medical reports were "new and material."  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  It therefore appears, but this is not clear, that he has raised the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a back disability, and a foot and ankle disability.  These issues have not been adjudicated by the RO, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9 (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in December 1997, the RO denied claims for service connection for a back disability, and for feet and ankles swelling and bleeding. 

2.  The RO's December 1997 decisions, which denied claims for service connection for a back disability, and for feet and ankles swelling and bleeding, were not based on CUE as they represented an application of the known facts to the law then in existence; the factual evidence and competent medical opinion of record did not show that the Veteran had a back disability, or feet and ankles swelling and bleeding, due to his service.


CONCLUSION OF LAW

The RO's December 1997 rating decision, which denied service connection for a back disability, and for feet and ankles swelling and bleeding, was not clearly and unmistakably erroneous; that unappealed rating action is final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO committed CUE in its December 1997 rating decision, which denied claims for service connection for a back disability, and for feet and ankles swelling and bleeding.  He essentially argues that the three basic requirements for service connection were shown, i.e., an inservice injury, a current disability, and a nexus between the two, and that the RO failed to consider all of the evidence of record and/or made an erroneous fact finding.   See Veteran's notice of disagreement, received in March 2012.

In a rating decision, dated in December 1997, the RO denied the Veteran's claims for service connection for a back disability, and for feet and ankles swelling and bleeding.  There was no appeal, and the RO's December 1997 decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991). 

In June 2011, the Veteran filed claims asserting that there was CUE in the RO's December 1997 rating decision, which denied claims for service connection for a back disability, and for feet and ankles swelling and bleeding.  In March 2012, the RO denied the claims.  The Veteran has appealed.  

The United States Court of Appeals for Veterans Claims ("Court") has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997). 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

The Board notes that the relevant laws pertaining to service connection in effect at the time of the December 1997 rating decision that denied the claims of entitlement to service connection for a back disability, and for feet and ankles swelling and bleeding, are essentially unchanged from the current versions.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Kyphosis is an abnormal backward curvature of the spine.  Godfrey v. Brown, 7 Vet. App. 398, 403 (1995).  

Lordosis is an abnormal curvature of the spine forward.  Newman v. Brown, 5
Vet. App. 99, 101 (1993).  

The evidence of record at the time of the December 1997 rating decision included the Veteran's service treatment reports, which showed the following: in November 1980, the Veteran was treated for a keratotic lesion on the plantar aspect of  his right foot.  The assessment was tinea cruris.  Between February and April of 1981, he had several right foot plantar warts shaved after infection.  He was put on light duty for two weeks.  In November 1981, he complained that a gun trail was dropped on his left foot.  X-rays were noted to be negative for a fracture.  He was noted to have a contusion, and he was put on light duty for one day.  He was apparently on crutches for several days.  The assessment was contusion, left foot.  In January 1981, he was treated for complaints of back pain.  The assessment was muscle sprain.  Between June 1983 and March 1984, he was seen intermittently for complaints of back pain.  He received a small number of physical therapy sessions.  He was noted to have accentuated kypholordosis, with diagnoses of LBP (low back pain) and muscle sprain.  Reports, dated in February 1984, noted that he had increased lumbar lordosis, and mild back pain, but that his back felt much better.  His problem was characterized as primarily postural.  The assessments that month were "improving," and low back pain of unknown etiology.  An X-ray report for the back, dated in March 1984, states that it was a normal study.  A July 1984 report noted an ankle injury that was incurred while playing football on leave; the Veteran reported being treated at a private facility.  He stated that it was sprained.  He was given light duty for seven days.  This report did not contain any findings, or a diagnosis of any kind.  The Veteran's separation examination report, dated in August 1984, showed that his "spine, other musculoskeletal," skin, lower extremities, and feet, were clinically evaluated as normal.  

At the time of the RO's December 1997 rating decision, there was no post-service medical evidence of record.  

The RO's December 1997 rating decision shows that it concluded that service connection for the claimed disabilities was not warranted because there was no evidence of a back disability upon separation from service, and no evidence of a chronic skin or other condition causing swelling or bleeding of the feet and ankles.  For both claims, the RO noted that the Veteran reported that he had not received any treatment since service.  At the time of the RO's decision, there was no competent evidence of a nexus between either of the claimed conditions and the Veteran's service, and no medical evidence of a current condition.  

For both claims, the Board finds that there was no CUE in the December 1997 rating decision.  The RO applied the correct statutory and regulatory provisions to the correct and relevant facts.  

In particular, there is no basis to find that it was unreasonable for the RO to have determined that a back disability, and feet and ankles swelling and bleeding, were not related to the Veteran's service.  The evidence showed one treatment for back pain in January 1981, with an assessment of muscle sprain, and several treatments for back symptoms between 1983 and 1984.  There was evidence of an abnormal spinal contour, and his problem was characterized as primarily postural.  In February 1984, his back symptoms were noted to be improving.  His assessments tended to note low back pain, with one notation that it was of unknown etiology.  

A March 1984 X-ray report for the lumbar spine was normal, providing evidence against this claim.  

There was no evidence of back pathology during service, and no other treatment for back symptoms during the remaining period of service, a period of about five months.  In July 1984, he reported sustaining an ankle injury while playing football on leave; he stated that it was sprained.  This report does not contain any findings, or a diagnosis.  There was no evidence of foot or ankle pathology during service.  The Veteran's August 1984 separation examination report showed that his "spine, other musculoskeletal," skin, lower extremities, and feet, were clinically evaluated as normal.  There was no post-service medical evidence of record, and the Veteran denied having received any treatment for either of the claimed disabilities after service.  There was no current diagnosis of record for either of the claimed conditions, and no etiological opinion of record in support of either of the claims. 

Based on the foregoing, there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id.  Rather, a review of the evidence, and the applicable statutory and regulatory provisions, clearly demonstrates that there was no failure by that RO to apply the correct statutory and regulatory provisions to the correct and relevant facts.  An undebatably erroneous specific finding or conclusion in the December 1997 rating decision is not shown.  The arguments put forth are essentially a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated.  This does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen; Fugo.

Most importantly, even today, the Veteran is not service connected for a back, skin, foot, or ankle disability.  

To the extent that he has submitted records of private treatment, dated in 2011, which show that he has skin diseases of his feet, and discogenic disease, with a reported history of lumbar surgery in about 2001, and that he has reported to health care providers that he has had ongoing back and foot symptoms since his service, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  

Therefore, this evidence, which was not of record at the time of the RO's December 1997 rating decision, does not provide a basis for a grant of either of the claims.  

The appellant's claim that the December 1997 rating decision, which denied claims for service connection for a back disability, and for feet and ankles swelling and bleeding, was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a) .

Duties to Notify and Assist

The VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  

As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178- 179.  

Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.





ORDER

The claim that the RO's December 1997 rating decision, which denied claims for service connection for a back disability, and for feet and ankles swelling and bleeding, may be revised on the basis of clear and unmistakable error, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


